DIREXION FUNDS THIRD AMENDMENT TO THE CUSTODY AGREEMENT THIS THIRD AMENDMENT, dated as of the 18th day of December, 2008, to the Custody Agreement dated as of November 2, 2007, as amended May 8, 2008 and June 4, 2008 (the “Custody Agreement”), is entered into by and between Direxion Funds, a Massachusetts business trust (the “Trust”) and U.S. Bank, National Association, a national banking association (the “Custodian”). RECITALS WHEREAS, the parties have entered into a Custody Agreement; and WHEREAS, the Trust intends to create additional funds; and WHEREAS, the Trust and the Custodian desire to amend the Custody Agreement to include the additional funds; and WHEREAS, Article XIV, Section 14.2 of the Custody Agreement allows for its amendment by a written instrument executed by both parties. NOW, THEREFORE, the parties agree as follows: Exhibit C, the list of funds, is hereby superseded and replaced with Exhibit C attached hereto. Except to the extent amended hereby, the Custody Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to be executed by a duly authorized officer on one or more counterparts as of the day and year first written above. DIREXION FUNDS U.S. BANK, NATIONAL ASSOCIATION By: /s/ Dan O’Neill By: /s/ Joe D. Redwine Name: Dan O’Neill Name:Joe D. Redwine Title: President Title: Executive Vice President 12/18/08 Exhibit C to the Custody Agreement – Direxion Fund Names Separate
